 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    JOHN CHARLES ASMUSSEN,                                    Case No. 2:18-cv-01252-PAL
 8                                          Plaintiff,                     ORDER
             v.
 9                                                                  (Motion – ECF No. 8)
      THE CRYSTALS LAS VEGAS, LLC,
10
                                          Defendant.
11

12          Before the court is plaintiff’s Motion for Preferential Trial Setting Pursuant to NRS 16.025.
13   No opposition has been filed and the time for filing an opposition has expired.
14          Plaintiff filed his complaint (ECF No. 1-2) in state court on June 15, 2018. Defendant
15   removed (ECF No. 1) this matter to federal court on July 9. 2018, and filed its Answer (ECF No. 4)
16   July 9, 2018. The complaint arises out of a slip and fall on April 12, 2017 at a premise commonly
17   known as The Shops at Crystals on South Las Vegas Boulevard. The parties submitted a proposed
18   Discovery Plan and Scheduling Order (ECF No. 10) August 23, 2018, which the court approved
19   in an Order (ECF No. 11) entered August 23, 2018. Discovery is currently set to expire January
20   7, 2019, dispositive motions are due February 6, 2019, and the joint pretrial order is due March 8,
21   2019 if no dispositive motions are pending. The parties consented to referral of this case to
22   magistrate judge and the case was referred to the undersigned for all further proceedings, and entry
23   of a final judgment in an Order (ECF No 15) entered September 20, 2018.
24          Plaintiff is 77-year-old male who alleges he sustained serious injuries in a trip and fall
25   accident on defendant’s premises. Because of plaintiff’s age, and the injuries he suffered in the
26   slip and fall which have affected his daily life he requests an expedited trial setting “within 120
27   days after hearing this motion.” Defendant opposes the motion asserting plaintiff’s age alone is
28   insufficient justification for a preferential setting based on the nature of this case. Defendant
                                                         1
 1   argues this is a “high value” case that will require multiple expert witnesses and in-depth discovery

 2   which cannot realistically take place within 120 days of decision of this motion.

 3           Counsel for the parties stipulated to a standard 180-day discovery plan and scheduling after

 4   this motion was filed. The court ordinarily sets a trial date when the joint pretrial order is filed

 5   after the close of discovery and decision of any dispositive motions. The deadline for the joint

 6   pretrial order is March 8, 2019. The court agrees that setting a trial date 120 days from decision

 7   of this motion will not give the parties adequate time to complete discovery and filed dispositive

 8   motions and the joint pretrial order. However, the court will give the parties a firm trial date. No

 9   extensions of the discovery plan and scheduling order deadlines will be granted unless the parties

10   also agree to continue the trial date.

11           Having reviewed and considered the matter,

12           IT IS ORDERED:

13           1. Plaintiff’s Motion for Preferential Trial Setting (ECF No. 8) is DENIED to the extent

14               plaintiff seeks a trial setting within 120 days of decision of this motion and GRANTED

15               to the extent the court will set a firm trial date without waiting for the joint pretrial

16               order to be filed.

17           2. Trial is set for Monday April 15, 2019 at 9:00 am with calendar call on Thursday April

18               11, 2019 at 1:45 p.m. in Courtroom 3B.

19           3. No extensions of the discovery plan and scheduling order deadlines that may affect the

20               trial date will be granted unless the parties also stipulate to a continuance of the trial

21               date.

22           DATED this 3rd day of October, 2018.

23

24
                                                            PEGGY A. LEEN
25                                                          UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                       2
